[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                              FILED
                    ________________________          .U .S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          DECEMBER 21, 2006
                          No. 05-17198
                                                           THOMAS K. KAHN
                      Non-Argument Calendar                    CLERK
                    ________________________

               D. C. Docket No. 01-00305-CR-T-17-TGW

UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

    versus

RODOLFO CANDELO PERLAZA,
                                    Defendant-Appellant.

                    ________________________

                          No. 05-17199
                      Non-Argument Calendar
                    ________________________

               D. C. Docket No. 01-00305-CR-T-17-TGW

UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

    versus

WILLIAM CUERO MOSQUERA,

                                    Defendant-Appellant.
                            ________________________

                                  No. 06-10052
                              Non-Argument Calendar
                            ________________________

                     D. C. Docket No. 01-00305-CR-T-17TGW

UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

      versus

ANIBAL RENTERIA RENTERIA,

                                               Defendant-Appellant.

                            ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________
                              (December 21, 2006)


Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      More than four years ago, Anibal Renteria Renteria, Rodolfo Candelo

Perlaza, and William Cuero Mosquera pleaded guilty to possessing with the intent

to distribute and conspiring to possess with the intent to distribute five kilograms

or more of cocaine aboard a vessel subject to United States jurisdiction, in

                                           2
violation of 46 App. U.S.C. § 1903(a), 21 U.S.C. § 841(b)(1)(A)(ii), and 18

U.S.C. § 2. This is the third appeal of their sentences.

      The defendants were originally sentenced to prison terms of between 50 and

57 months. In the first appeal, the government argued that these sentences were

too low, because in deciding to apply a minor-role reduction the district court

improperly considered the defendants’ personal circumstances (age, family,

education, economic circumstances, health, and likelihood of being deported). We

agreed that the district court erred and vacated the defendants’ sentences for the

district court to reevaluate the minor-role reductions without considering those

personal circumstances. United States v. Alegria, No. 03-11641 (11th Cir. Mar.

18, 2004).

      On remand, the district court sentenced each of the defendants to 135-

months in prison, which was consistent with the then-mandatory sentencing

guidelines. This time, the district court found that the defendants’ offense conduct

did not warrant a minor-role reduction. In the second appeal, the defendants

argued that (1) the minor role they played in the drug importation scheme required

that the district court adjust their sentences downward, and (2) the 135-month

sentence ran afoul of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

We agreed that the district court had committed a Booker statutory error by



                                           3
sentencing the defendants under a mandatory guidelines regime, and so again we

vacated the defendants’ sentences and remanded for the district court to reconsider

in light of Booker. United States v. Alegria, Nos. 04-13660, 04-13756, 04-13826,

04-13872 (11th Cir. Aug. 9, 2005). We also held that the district court did not

clearly err in determining that the defendants were not entitled to a minor-role

adjustment. Id.

      At their resentencing hearing the defendants asked the district court, in its

consideration of the 18 U.S.C. § 3553(a) factors, to sentence them below the

advisory guideline range (which was 135 to 168 months in prison) because they

played a minor role in the drug importation scheme, had no property interest in the

drugs, were not likely to commit additional crimes because of their advanced age

and poor physical conditions, and were needed by their families for financial

support. At the defendants’ request the district court also considered the evidence

they had presented at their prior sentencing hearings. In the end, after considering

all the evidence, the district court again sentenced the defendants to 135 months in

prison, which was the low end of the advisory guideline range.

      This is the defendants’ appeal of their 135-month sentences.

                                          I.

      The defendants first contend that the district court applied the sentencing



                                          4
guidelines in a mandatory fashion, contrary to the Supreme Court’s instruction in

Booker. They point to some of the district court’s statements made during

sentencing, which, according to the defendants, suggest that the court thought it

was bound to give the defendants a sentence within the advisory guideline range,

even after Booker.

      The transcript of the defendants’ third sentencing hearing does not bear out

the defendants’ claim. At the hearing, the district court made the following

statement as to each defendant:

      After considering the advisory sentencing guidelines and all the
      factors identified in Title 18, United States Code, Section 3553(a), one
      through seven, the Court finds that the sentence imposed is sufficient
      but not greater than necessary to comply with the statutory purposes
      of sentencing.

(R10:307:38, 51, 72) (emphasis added). The district court also said at the joint

sentencing hearing:

      Where we are going to go from here, I’m not sure. But fortunately we
      at least know that the guidelines are advisory now and that’s where we
      are and so we apply them until further news from the Supreme Court
      about what, if anything, they may do in the future.

Id. at 43 (emphasis added). These statements prove that the district court

understood that the guidelines were advisory and sentenced the defendants after

considering the guidelines and the section 3553(a) factors, which is what the court

must do after Booker.

                                          5
                                          II.

      The defendants next contend that the district court erred in failing to give

them a minor-role reduction for their limited part in the drug importation scheme.

The government responds that this contention is precluded by the law of the case

doctrine.

      “The law of the case doctrine bars relitigation of issues that were decided,

either explicitly or by necessary implication, in an earlier appeal of the same case.”

United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005). Here, the

defendants’ minor-role reduction argument was explicitly litigated and rejected in

the second appeal from their sentences. The panel in that appeal held:

      Based on [the] facts [in this case], none of the defendants has
      established that he was “substantially less culpable than the average
      participant” in this drug venture involving 1,513 kilograms of cocaine.
      See U.S.S.G. § 3B1.2(b) cmt. n.3(A). None, therefore, has
      demonstrated that the district court clearly erred in determining that he
      was not entitled to a minor role adjustment.

Alegria, Nos. 04-13660, 04-13756, 04-13826, 04-13872, at 6. The defendants do

not argue that any of the exceptions to the law of the case doctrine apply to them.

Thus, they are barred from raising their minor-role reduction issue again in this

appeal.

                                         III.

      The defendants’ final argument is that their sentences are unreasonable

                                           6
because: (1) they are too long and are not individualized based on the mitigating

evidence; (2) they were based on an impermissible factor, i.e., the education the

defendants will receive in prison; (3) they are based on a fact that was not in

evidence before the district court, i.e., that the cocaine on the defendants’ boat was

headed to the United States; and (4) they were longer than the sentence given to the

captain of the boat who was more culpable. Our review for reasonableness after

Booker is “deferential.” United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in light of both th[e] record and the factors in

section 3553(a).” Id.

      As to the defendants’ first argument about reasonableness, each defendant

was given the opportunity to present mitigating evidence. The court explicitly

stated that it considered the evidence each defendant presented in light of the

section 3553(a) factors, but concluded that the harm of delivering more than 1,500

kilograms of cocaine into the international drug trade and the deterrent effect

Congress intended to bring about through long sentences for drug smuggling

outweighed the poverty of the defendants and the unlikelihood of recidivism. Even

so, the district court sentenced the defendants to the low end of the guidelines. The

defendants have not met their considerable burden of showing that this was



                                           7
unreasonable.

      Second, it was not impermissible for the district court in sentencing the

defendants to consider the education that they would receive in prison. Section

3553(a) specifies that “[t]he court, in determining the particular sentence to be

imposed, shall consider . . . the need for the sentence imposed . . . to provide the

defendant with needed educational . . . training.” 18 U.S.C. § 3553(a)(2)(D).

      Third, the evidence did establish as a fact that the cocaine the defendants

were delivering was headed for the United States. At the defendants’ second

sentencing hearing, an FBI specialist in the drug trade testified that cocaine

delivered to Guatemala or Mexico on go-fast boats, which is where the defendants

were headed with the cocaine before they were caught, is eventually smuggled into

the United States. This testimony was incorporated into the third hearing.

      Finally, the fact that the captain of the defendants’ boat received a different

sentence is only one of the section 3553(a) factors that the district court must

consider in reaching a sentence. The district court considered this fact along with

all the other relevant mitigating and aggravating circumstances, and concluded that

the defendants’ deserved a sentence at the low end of the advisory guideline range.

The defendants have not shown that this was unreasonable.

      AFFIRMED.



                                           8